                                        Case 15-07401-JJG-7A        Doc 666 FiledFORM 1
                                                                                    07/29/19  EOD 07/29/19                   16:30:58         Pg 1 of Page
                                                                                                                                                      17 No:       1
                                                             INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                              ASSET CASES

Case No.:                        15-07401                                                                                     Trustee Name:                        Randall L. Woodruff
Case Name:                       S&S STEEL SERVICES, INC.                                                                     Date Filed (f) or Converted (c):     01/21/2016 (c)
For the Period Ending:           06/30/2019                                                                                   §341(a) Meeting Date:                03/08/2016
                                                                                                                              Claims Bar Date:                     06/07/2016
                                    1                                2                      3                           4                        5                                       6

                       Asset Description                          Petition/        Estimated Net Value               Property              Sales/Funds            Asset Fully Administered (FA)/
                        (Scheduled and                          Unscheduled       (Value Determined by               Abandoned             Received by           Gross Value of Remaining Assets
                   Unscheduled (u) Property)                       Value                 Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                                 Less Liens, Exemptions,
                                                                                    and Other Costs)

Ref. #
1        444 E. 29th St. Anderson, IN 46016                              $0.00                         $0.00            OA                            $0.00                                          FA
         ADMINISTERED IN CHAPTER 11 CASE
2        Operating account with Wells Fargo Bank, N.A.                   $0.00                         $0.00            OA                            $0.00                                          FA
         Account ending in 5635
         ADMINISTERED IN CHAPTER 11 CASE
3        Deposit account with Wells Fargo Bank, NA-                      $0.00                         $0.00            OA                            $0.00                                          FA
         Account ending in 5650
         ADMINISTERED IN CHAPTER 11 CASE
4        Checking account with PNC Bank- account                         $0.00                         $0.00            OA                            $0.00                                          FA
         ending in 6281
         ADMINISTERED IN CHAPTER 11 CASE
5        American Family Insurance/Hartford Life                         $0.00                         $0.00            OA                            $0.00                                          FA
         Insurance Company Face Value $6,000,000.00
         Cash Surrender Value $35,153.27 Beneficiary is
         S&S Steel Services, Inc./Assigned to Wells Fargo
         as collateral on April 30, 2015
         ADMINISTERED IN CHAPTER 11 CASE
6        444 E. 29th St. Anderson, IN 46016 Less                         $0.00                         $0.00            OA                            $0.00                                          FA
         doubtful accounts
         ADMINISTERED IN CHAPTER 11 CASE
7        Potential claims against former sales manager for           Unknown                           $1.00                                          $0.00                                        $1.00
         breach of noncompete, and related damages.
8        Website/Domain:                                                 $0.00                         $0.00            OA                            $0.00                                          FA
         http://www.sssteelservices.com/sssteel/
         ADMINISTERED IN CHAPTER 11 CASE
9        Customer List 444 E. 29th St. Anderson, IN                      $0.00                         $0.00            OA                            $0.00                                          FA
         46016
         ADMINISTERED IN CHAPTER 11 CASE
10       Vehicles, trailers, and accessories. See attached               $0.00                         $0.00            OA                            $0.00                                          FA
         list. 444 E. 29th St. Anderson, IN 46016
         ADMINISTERED IN CHAPTER 11 CASE
                                       Case 15-07401-JJG-7A                   Doc 666 FiledFORM 1
                                                                                              07/29/19  EOD 07/29/19                         16:30:58         Pg 2 of Page
                                                                                                                                                                      17 No:       2
                                                                       INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                        ASSET CASES

Case No.:                      15-07401                                                                                                       Trustee Name:                        Randall L. Woodruff
Case Name:                     S&S STEEL SERVICES, INC.                                                                                       Date Filed (f) or Converted (c):     01/21/2016 (c)
For the Period Ending:         06/30/2019                                                                                                     §341(a) Meeting Date:                03/08/2016
                                                                                                                                              Claims Bar Date:                     06/07/2016
                                   1                                              2                         3                           4                        5                                       6

                      Asset Description                                      Petition/             Estimated Net Value               Property              Sales/Funds            Asset Fully Administered (FA)/
                       (Scheduled and                                      Unscheduled            (Value Determined by               Abandoned             Received by           Gross Value of Remaining Assets
                  Unscheduled (u) Property)                                   Value                      Trustee,              OA =§ 554(a) abandon.        the Estate
                                                                                                 Less Liens, Exemptions,
                                                                                                    and Other Costs)

11      Office equipment, furniture, supplies,                                         $0.00                           $0.00            OA                             $0.00                                       FA
        computers, appliances, printers, fax machines,
        telephone system, fitness equipment, radios,
        software, 444 E. 29th St. Anderson, IN 46016
        ADMINISTERED IN CHAPTER 11 CASE
12      See attached list. 444 E. 29th St. Anderson, IN                                $0.00                           $0.00            OA                             $0.00                                       FA
        46016 Estimated at forced liquidation value.
        ADMINISTERED IN CHAPTER 11 CASE
13      Steel coils, sheets, and scrap. 444 E. 29th St.                                $0.00                           $0.00            OA                             $0.00                                       FA
        Anderson, IN 46016 2812 E. 38th St. Anderson,
        IN 46016 Valued at 60% of cost value.
        ADMINISTERED IN CHAPTER 11 CASE
14      Leasehold improvements relating to lease of real                               $0.00                           $0.00            OA                             $0.00                                       FA
        property located at 444 E. 29th St., Anderson,
        IN 46016 and 2812 E. 38th St., Anderson, IN
        46016. Leases are set forth on Schedule G. Book
        value less accrued additional depreciation.
        ADMINISTERED IN CHAPTER 11 CASE
15      vehicle sale proceeds                                    (u)                   $0.00                     $28,830.00                                       $28,830.00                                       FA
16     avoidance actions vs any "non-insider" as                 (u)                   $0.00                           $0.00                                     $753,468.08                                       FA
       defined in 11 U.S.C. 101(31)(B)
Asset Notes:     Collections continue. Some amounts yet to be collected.
17     causes of action against any "insiders" of debtor        (u)                   $0.00                            $1.00                                      $50,000.00                                       FA
       as defined in 11 U.S.C. 101(31)(B)
Asset Notes:     Trustee seeks to employ Fox Rothschild as Special Counsel in all such claims.
18      health insurance premium refund                          (u)                   $0.00                           $1.00                                      $14,552.03                                       FA


TOTALS (Excluding unknown value)                                                                                                                                                       Gross Value of Remaining Assets
                                                                                      $0.00                       $28,833.00                                     $846,850.11                                   $1.00



Major Activities affecting case closing:
                                     Case 15-07401-JJG-7A                   Doc 666 FiledFORM 1
                                                                                            07/29/19  EOD 07/29/19                                   16:30:58          Pg 3 of Page
                                                                                                                                                                               17 No:       3
                                                                     INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                      ASSET CASES

Case No.:                     15-07401                                                                                                                 Trustee Name:                        Randall L. Woodruff
Case Name:                    S&S STEEL SERVICES, INC.                                                                                                 Date Filed (f) or Converted (c):     01/21/2016 (c)
For the Period Ending:        06/30/2019                                                                                                               §341(a) Meeting Date:                03/08/2016
                                                                                                                                                       Claims Bar Date:                     06/07/2016
                                 1                                                2                              3                               4                           5                                    6

                     Asset Description                                       Petition/                 Estimated Net Value                  Property                Sales/Funds            Asset Fully Administered (FA)/
                      (Scheduled and                                       Unscheduled                (Value Determined by                  Abandoned               Received by           Gross Value of Remaining Assets
                 Unscheduled (u) Property)                                    Value                          Trustee,                 OA =§ 554(a) abandon.          the Estate
                                                                                                     Less Liens, Exemptions,
                                                                                                        and Other Costs)

 06/01/2019    Special Counsel (insider preference claims) fee application Order is still pending; claim for unused workers compensation insurance premium refund pending.
 07/02/2018    Trial v. Sharp, et al has been continued; mediation is scheduled for 8/7/18.
 05/16/2018    Trial v. Sharp, et al 5/16-18/2018, Rm. 311, U.S. Courthouse, Indpls, IN
 04/11/2016    Court grants Trustee's motions to employ Ice Miller and Fox Rothschild as Special Counsel


Initial Projected Date Of Final Report (TFR):         06/30/2017                           Current Projected Date Of Final Report (TFR):             09/30/2019                  /s/ RANDALL L. WOODRUFF
                                                                                                                                                                                 RANDALL L. WOODRUFF
                                     Case 15-07401-JJG-7A            Doc 666          Filed 07/29/19           EOD 07/29/19 16:30:58          Pg 4 of 17
                                                                                       FORM 2                                                               Page No: 1
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        15-07401                                                                                  Trustee Name:                        Randall L. Woodruff
Case Name:                      S&S STEEL SERVICES, INC.                                                                  Bank Name:                           Bank of Texas
Primary Taxpayer ID #:          **-***6723                                                                                Checking Acct #:                     ******4372
Co-Debtor Taxpayer ID #:                                                                                                  Account Title:
For Period Beginning:           07/01/2018                                                                                Blanket bond (per case limit):       $1,000,000.00
For Period Ending:              06/30/2019                                                                                Separate bond (if applicable):


     1                2                          3                                                    4                                         5                    6                 7

Transaction      Check /                     Paid to/                        Description of Transaction                     Uniform          Deposit           Disbursement          Balance
   Date           Ref. #                  Received From                                                                    Tran Code           $                    $


03/03/2016           (15)   Wells Fargo                              vehicles sales proceeds                               1290-010          $28,830.00                   $0.00         $28,830.00
03/31/2016                  Bank of Texas                            Account Analysis Fee                                  2600-000                 $0.00                $41.72         $28,788.28
04/29/2016                  Bank of Texas                            Account Analysis Fee                                  2600-000                 $0.00                $44.83         $28,743.45
05/31/2016                  Bank of Texas                            Account Analysis Fee                                  2600-000                 $0.00                $46.25         $28,697.20
06/30/2016                  Bank of Texas                            Account Analysis Fee                                  2600-000                 $0.00                $44.69         $28,652.51
07/29/2016                  Bank of Texas                            Account Analysis Fee                                  2600-000                 $0.00                $46.11         $28,606.40
08/31/2016                  Bank of Texas                            Account Analysis Fee                                  2600-000                 $0.00                $46.03         $28,560.37
09/30/2016                  Bank of Texas                            Account Analysis Fee                                  2600-000                 $0.00                $44.47         $28,515.90
10/31/2016                  Bank of Texas                            Account Analysis Fee                                  2600-000                 $0.00                $45.89         $28,470.01
11/04/2016           3001   International Sureties, Ltd.             Bond # 016028270                                      2300-000                 $0.00                $21.04         $28,448.97
11/30/2016                  Bank of Texas                            Account Analysis Fee                                  2600-000                 $0.00                $44.31         $28,404.66
12/01/2016           (16)   Cassidy C. Fritz P.C.                    preference payment                                    1241-000            $385.85                    $0.00         $28,790.51
12/01/2016           (16)   Haywood L. Martin and Jo Ann Martin      preference payment                                    1241-000           $1,700.00                   $0.00         $30,490.51
12/01/2016           (16)   Accurate Cutting Technologies, Inc.      preference payment                                    1241-000            $359.70                    $0.00         $30,850.21
12/01/2016           (16)   J & E Tire Center, Inc.                  preference payment                                    1241-000           $1,072.02                   $0.00         $31,922.23
12/01/2016           (16)   Aspen Transportation, LLC                PREFERENCE PAYMENT                                    1241-000           $1,800.00                   $0.00         $33,722.23
12/08/2016           (16)   Insight Worldwide                        payment of preference                                 1241-000            $742.50                    $0.00         $34,464.73
12/08/2016           (16)   Emergency Radio Service, LLC             payment of preference                                 1241-000            $205.44                    $0.00         $34,670.17
12/15/2016           (16)   Jerry W. Hays and Rillie M.Hays          non-insider preference payment in full                1241-000            $138.00                    $0.00         $34,808.17
12/15/2016           (16)   JTSC Telecommunications Services         non-insider preference payment in full                1241-000            $281.25                    $0.00         $35,089.42
                            Company
12/23/2016           (16)   Taurus Tool & Engineering                payment of non-insder preference demand               1241-000            $623.00                    $0.00         $35,712.42
12/23/2016           (16)   Service Crane Co.                        payment of non-insder preference demand               1241-000           $1,212.50                   $0.00         $36,924.92
12/23/2016           (16)   VOSS Clark                               payment of non-insder preference demand               1241-000            $353.99                    $0.00         $37,278.91
12/30/2016                  Bank of Texas                            Account Analysis Fee                                  2600-000                 $0.00                $54.87         $37,224.04


                                                                                                                          SUBTOTALS           $37,704.25                 $535.08
                                    Case 15-07401-JJG-7A      Doc 666         Filed 07/29/19            EOD 07/29/19 16:30:58          Pg 5 of 17
                                                                               FORM 2                                                                Page No: 2
                                                           CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       15-07401                                                                            Trustee Name:                        Randall L. Woodruff
Case Name:                     S&S STEEL SERVICES, INC.                                                            Bank Name:                           Bank of Texas
Primary Taxpayer ID #:          **-***6723                                                                         Checking Acct #:                     ******4372
Co-Debtor Taxpayer ID #:                                                                                           Account Title:
For Period Beginning:          07/01/2018                                                                          Blanket bond (per case limit):       $1,000,000.00
For Period Ending:             06/30/2019                                                                          Separate bond (if applicable):


     1                2                           3                                            4                                         5                    6                 7

Transaction      Check /                    Paid to/                  Description of Transaction                     Uniform          Deposit           Disbursement          Balance
   Date           Ref. #                 Received From                                                              Tran Code           $                    $


01/06/2017           (16)   Universal Metals LLC              non-insider preference payment in full                1241-000           $9,374.86                   $0.00         $46,598.90
01/31/2017                  Bank of Texas                     Account Analysis Fee                                  2600-000                 $0.00                $70.80         $46,528.10
02/08/2017           (16)   Ratner Steel Supply Co.           payment in full of preference payment                 1241-000           $8,800.82                   $0.00         $55,328.92
02/28/2017                  Bank of Texas                     Account Analysis Fee                                  2600-000                 $0.00                $76.97         $55,251.95
03/31/2017                  Bank of Texas                     Account Analysis Fee                                  2600-000                 $0.00                $89.15         $55,162.80
04/01/2017           (16)   Kenwal Steel Corp                 Accepted payment per Order of 3/23/2017               1241-000           $5,744.03                   $0.00         $60,906.83
                                                              Kenwal Steel Corp
04/01/2017           (16)   Efreightship.LLC                  Accepted payment per Order of 3/23/2017               1241-000           $1,800.00                   $0.00         $62,706.83
                                                              Efreightship, LLC
04/01/2017           (16)   Steel Spectrum, LLC               Accepted payment per Order of 3/23/2017               1241-000           $1,000.00                   $0.00         $63,706.83
                                                              Steel Spectrum LLC
04/01/2017           (16)   Steel Spectrum LLC                Accepted payment per Order of 3/23/2017               1241-000           $1,000.00                   $0.00         $64,706.83
                                                              Steel Spectrum LLC
04/01/2017           (16)   Steel Spectrum LLC                Accepted payment per Order of 3/23/2017               1241-000           $1,000.00                   $0.00         $65,706.83
                                                              Steel Spectrum LLC
04/01/2017           (16)   Steel Spectrum LLC                Accepted payment per Order of 3/23/2017               1241-000           $1,000.00                   $0.00         $66,706.83
                                                              Steel Spectrum LLC
04/01/2017           (16)   Harvard Stel Sales LTD            Accepted payment per Order of 3/23/2017               1241-000          $13,000.00                   $0.00         $79,706.83
                                                              Harvard Steel Sales LTD
04/01/2017           (16)   Royal Metal Industries, Inc.      Accepted payment per Order of 3/23/2017               1241-000          $12,000.00                   $0.00         $91,706.83
                                                              Royal Metal Industries, Inc.
04/01/2017           (16)   Steel Technologies, LLC           Accepted payment per Order of 3/23/2017               1241-000           $3,500.00                   $0.00         $95,206.83
                                                              Steel Technologies LLC
04/01/2017           (16)   Synchrony Financial               Accepted payment per Order of 3/23/2017               1241-000            $137.24                    $0.00         $95,344.07
                                                              Synchrony Financial
04/01/2017           (16)   Mode Transportation, LLC          Accepted payment per Order of 3/23/2017               1241-000            $550.00                    $0.00         $95,894.07
                                                              Mode Transportation LLC


                                                                                                                   SUBTOTALS           $59,456.95                 $236.92
                                     Case 15-07401-JJG-7A           Doc 666          Filed 07/29/19             EOD 07/29/19 16:30:58           Pg 6 of 17
                                                                                      FORM 2                                                                  Page No: 3
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       15-07401                                                                                     Trustee Name:                        Randall L. Woodruff
Case Name:                     S&S STEEL SERVICES, INC.                                                                     Bank Name:                           Bank of Texas
Primary Taxpayer ID #:          **-***6723                                                                                  Checking Acct #:                     ******4372
Co-Debtor Taxpayer ID #:                                                                                                    Account Title:
For Period Beginning:          07/01/2018                                                                                   Blanket bond (per case limit):       $1,000,000.00
For Period Ending:             06/30/2019                                                                                   Separate bond (if applicable):


     1                2                            3                                                 4                                            5                    6                 7

Transaction      Check /                     Paid to/                       Description of Transaction                       Uniform           Deposit           Disbursement          Balance
   Date           Ref. #                  Received From                                                                     Tran Code            $                    $


04/01/2017           (16)   Surplus Metals Corp                     Accepted payment per Order of 3/23/2017                  1241-000          $10,000.00                  $0.00         $105,894.07
                                                                    Surplus Metals Corp
04/21/2017           3002   Wells Fargo Bank NA                     partial payment of 507(b) admin claim per Order of       2990-800                 $0.00           $76,811.23          $29,082.84
                                                                    03/23/17
04/24/2017           (16)   Eagle Capital Corporation               settlement per Order of 03/23/2017                       1241-000           $3,400.00                  $0.00          $32,482.84
04/24/2017           (16)   Steel Spectrum LLC                      settlement per Order of 03/23/2017                       1241-000           $1,000.00                  $0.00          $33,482.84
04/24/2017           (16)   Access Steel Supply, LLC                settlement per Order of 03/23/2017                       1241-000           $4,000.00                  $0.00          $37,482.84
04/24/2017           (16)   Alro Seel Corporation                   settlement per Order of 03/23/2017                       1241-000            $200.00                   $0.00          $37,682.84
04/24/2017           (16)   Alto Steel Company, Inc.                Initial payment per settlement per Order of 03/23/17     1241-000           $6,000.00                  $0.00          $43,682.84
04/24/2017           (16)   Barnes & Thornburg, LLP                 settlement per Order of 03/23/2017                       1241-000           $2,763.25                  $0.00          $46,446.09
04/24/2017           (16)   Cargill Incorporated                    settlement per Order of 03/23/2017                       1241-000          $27,687.44                  $0.00          $74,133.53
04/24/2017           (16)   Eagle Steel Corporation                 settlement per Order of 03/23/2017                       1241-000          $10,000.00                  $0.00          $84,133.53
04/24/2017           (16)   Esmark Steel Group - Midwest            settlement per Order of 03/23/2017                       1241-000          $15,558.06                  $0.00          $99,691.59
04/24/2017           (16)   Heidtman Steel Products                 settlement per Order of 03/23/2017                       1241-000           $4,007.00                  $0.00         $103,698.59
04/24/2017           (16)   K&M Transport LLC                       settlement per Order of 03/23/2017                       1241-000           $4,200.00                  $0.00         $107,898.59
04/24/2017           (16)   Metals USA                              settlement per Order of 03/23/2017                       1241-000           $4,992.51                  $0.00         $112,891.10
04/24/2017           (16)   Miami Valley Steel Service, Inc.        settlement per Order of 03/23/2017                       1241-000           $6,000.00                  $0.00         $118,891.10
04/24/2017           (16)   Monarch Steel Company, Inc.             settlement per Order of 03/23/2017                       1241-000           $7,000.00                  $0.00         $125,891.10
04/24/2017           (16)   National Material Company               settlement per Order of 03/23/2017                       1241-000           $2,068.69                  $0.00         $127,959.79
04/24/2017           (16)   Packaging Systems of Indiana, Inc.      settlement per Order of 03/23/2017                       1241-000           $9,199.90                  $0.00         $137,159.69
04/24/2017           (16)   Pioneer Lumber Company                  settlement per Order of 03/23/2017                       1241-000           $8,765.46                  $0.00         $145,925.15
04/24/2017           (16)   Taylor Steel Inc.                       setttlement per Order of 03/23/2017                      1241-000          $23,400.00                  $0.00         $169,325.15
04/24/2017           (16)   Viking Materials                        settlement per Order of 03/23/2017                       1241-000           $1,250.00                  $0.00         $170,575.15
04/24/2017           (16)   Vision Metals, LLC                      settlement per Order of 03/23/2017                       1241-000           $1,000.00                  $0.00         $171,575.15
04/24/2017           (16)   Alto Steel Company, Inc.                2nd installment of settlement per Order of 03/23/2017    1241-000           $6,000.00                  $0.00         $177,575.15
04/24/2017           (16)   The Universal Steel Company             settlement per Order of 03/23/2017                       1241-000           $1,314.95                  $0.00         $178,890.10

                                                                                                                            SUBTOTALS          $161,122.21            $76,811.23
                                    Case 15-07401-JJG-7A      Doc 666           Filed 07/29/19      EOD 07/29/19 16:30:58               Pg 7 of 17
                                                                                 FORM 2                                                                Page No: 4
                                                           CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       15-07401                                                                             Trustee Name:                         Randall L. Woodruff
Case Name:                     S&S STEEL SERVICES, INC.                                                             Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***6723                                                                           Checking Acct #:                      ******4372
Co-Debtor Taxpayer ID #:                                                                                            Account Title:
For Period Beginning:          07/01/2018                                                                           Blanket bond (per case limit):        $1,000,000.00
For Period Ending:             06/30/2019                                                                           Separate bond (if applicable):


     1                2                        3                                               4                                          5                     6                 7

Transaction      Check /                    Paid to/                   Description of Transaction                    Uniform           Deposit            Disbursement          Balance
   Date           Ref. #                 Received From                                                              Tran Code            $                     $


04/28/2017                  Bank of Texas                     Account Analysis Fee                                   2600-000                 $0.00                  $195.53      $178,694.57
05/23/2017           3003   Clerk, U.S. Bankruptcy Court      deferred A/P filing fees                                   *                    $0.00             $1,050.00         $177,644.57
                                                              Case # 16-50376                           ($350.00)    2700-000                                                    $177,644.57
                                                              Case #16-50377                            ($350.00)    2700-000                                                    $177,644.57
                                                              Case #16-50378                            ($350.00)    2700-000                                                    $177,644.57
05/23/2017           3004   Clerk, U.S. Bankruptcy Court      filing fees for A/P cases                                  *                    $0.00             $1,050.00         $176,594.57
                                                              Case #16-50379                            ($350.00)    2700-000                                                    $176,594.57
                                                              Case #16-50380                            ($350.00)    2700-000                                                    $176,594.57
                                                              Case #16-50381                            ($350.00)    2700-000                                                    $176,594.57
05/23/2017           3005   Clerk, U.S. Bankruptcy Court      filing fees for A/P cases                                  *                    $0.00             $1,050.00         $175,544.57
                                                              Case #16-50382                            ($350.00)    2700-000                                                    $175,544.57
                                                              Case #16-50383                            ($350.00)    2700-000                                                    $175,544.57
                                                              Case #16-50386                            ($350.00)    2700-000                                                    $175,544.57
05/23/2017           3006   Clerk, U.S. Bankruptcy Court      filing fees for A/P cases                                  *                    $0.00             $1,050.00         $174,494.57
                                                              Case #16-50387                            ($350.00)    2700-000                                                    $174,494.57
                                                              Case #16-50388                            ($350.00)    2700-000                                                    $174,494.57
                                                              Case #16-50389                            ($350.00)    2700-000                                                    $174,494.57
05/23/2017           3007   Clerk, U.S. Bankruptcy Court      filing fees for A/P cases                                  *                    $0.00             $1,050.00         $173,444.57
                                                              Case #16-50390                            ($350.00)    2700-000                                                    $173,444.57
                                                              Case #16-50391                            ($350.00)    2700-000                                                    $173,444.57
                                                              Case #16-50392                            ($350.00)    2700-000                                                    $173,444.57




                                                                                                                    SUBTOTALS                  $0.00                $6,495.53
                                    Case 15-07401-JJG-7A      Doc 666          Filed 07/29/19       EOD 07/29/19 16:30:58               Pg 8 of 17
                                                                                FORM 2                                                                 Page No: 5
                                                           CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       15-07401                                                                             Trustee Name:                         Randall L. Woodruff
Case Name:                     S&S STEEL SERVICES, INC.                                                             Bank Name:                            Bank of Texas
Primary Taxpayer ID #:         **-***6723                                                                           Checking Acct #:                      ******4372
Co-Debtor Taxpayer ID #:                                                                                            Account Title:
For Period Beginning:          07/01/2018                                                                           Blanket bond (per case limit):        $1,000,000.00
For Period Ending:             06/30/2019                                                                           Separate bond (if applicable):


     1                2                        3                                               4                                          5                     6                 7

Transaction      Check /                    Paid to/                   Description of Transaction                    Uniform           Deposit            Disbursement          Balance
   Date           Ref. #                 Received From                                                              Tran Code            $                     $


05/23/2017           3008   Clerk, U.S. Bankruptcy Court      filing fees for A/P cases                                  *                    $0.00             $1,050.00         $172,394.57
                                                              Case #16-50393                            ($350.00)    2700-000                                                    $172,394.57
                                                              Case #16-50394                            ($350.00)    2700-000                                                    $172,394.57
                                                              Case #17-50006                            ($350.00)    2700-000                                                    $172,394.57
05/23/2017           3009   Clerk, U.S. Bankruptcy Court      filing fees for A/P cases                                  *                    $0.00             $1,050.00         $171,344.57
                                                              Case #17-50007                            ($350.00)    2700-000                                                    $171,344.57
                                                              Case #17-50008                            ($350.00)    2700-000                                                    $171,344.57
                                                              Case #17-50009                            ($350.00)    2700-000                                                    $171,344.57
05/23/2017           3010   Clerk, U.S. Bankruptcy Court      filing fees for A/P cases                                  *                    $0.00             $1,050.00         $170,294.57
                                                              Case #17-50010                            ($350.00)    2700-000                                                    $170,294.57
                                                              Case #17-50011                            ($350.00)    2700-000                                                    $170,294.57
                                                              Case #17-50018                            ($350.00)    2700-000                                                    $170,294.57
05/23/2017           3011   Clerk, U.S. Bankruptcy Court      filing fees for A/P cases                                  *                    $0.00             $1,050.00         $169,244.57
                                                              Case #17-50019                            ($350.00)    2700-000                                                    $169,244.57
                                                              Case #17-50020                            ($350.00)    2700-000                                                    $169,244.57
                                                              Case #17-50021                            ($350.00)    2700-000                                                    $169,244.57
05/23/2017           3012   Clerk, U.S. Bankruptcy Court      filing fees for A/P cases                                  *                    $0.00             $1,050.00         $168,194.57
                                                              Case #17-50022                            ($350.00)    2700-000                                                    $168,194.57
                                                              Case #17-50023                            ($350.00)    2700-000                                                    $168,194.57
                                                              Case #17-50024                            ($350.00)    2700-000                                                    $168,194.57
05/23/2017           3013   Clerk, U.S. Bankruptcy Court      filing fees for A/P cases                                  *                    $0.00             $1,050.00         $167,144.57
                                                              Case #17-50025                            ($350.00)    2700-000                                                    $167,144.57
                                                              Case #17-50026                            ($350.00)    2700-000                                                    $167,144.57
                                                              Case #17-50027                            ($350.00)    2700-000                                                    $167,144.57
                                                                                                                    SUBTOTALS                  $0.00                $7,350.00
                                    Case 15-07401-JJG-7A            Doc 666          Filed 07/29/19             EOD 07/29/19 16:30:58                  Pg 9 of 17
                                                                                      FORM 2                                                                         Page No: 6
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       15-07401                                                                                            Trustee Name:                        Randall L. Woodruff
Case Name:                     S&S STEEL SERVICES, INC.                                                                            Bank Name:                           Bank of Texas
Primary Taxpayer ID #:         **-***6723                                                                                          Checking Acct #:                     ******4372
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:
For Period Beginning:          07/01/2018                                                                                          Blanket bond (per case limit):       $1,000,000.00
For Period Ending:             06/30/2019                                                                                          Separate bond (if applicable):


     1                2                           3                                                  4                                                   5                    6                 7

Transaction      Check /                    Paid to/                         Description of Transaction                             Uniform           Deposit           Disbursement          Balance
   Date           Ref. #                 Received From                                                                             Tran Code            $                    $


05/23/2017           3014   Clerk, U.S. Bankruptcy Court            filing fees for A/P cases                                           *                    $0.00            $1,050.00         $166,094.57
                                                                    Case #17-50028                                     ($350.00)    2700-000                                                   $166,094.57
                                                                    Case #17-50029                                     ($350.00)    2700-000                                                   $166,094.57
                                                                    Case #17-50030                                     ($350.00)    2700-000                                                   $166,094.57
05/23/2017           3015   Clerk, U.S. Bankruptcy Court            filing fees for A/P cases                                           *                    $0.00            $1,050.00         $165,044.57
                                                                    Case #17-50031                                     ($350.00)    2700-000                                                   $165,044.57
                                                                    Case #17-50034                                     ($350.00)    2700-000                                                   $165,044.57
                                                                    Case #17-50035                                     ($350.00)    2700-000                                                   $165,044.57
05/23/2017           3016   Clerk, U.S. Bankruptcy Court            filing fees for A/P cases                                           *                    $0.00            $1,050.00         $163,994.57
                                                                    Case #17-50036                                     ($350.00)    2700-000                                                   $163,994.57
                                                                    Case #17-50037                                     ($350.00)    2700-000                                                   $163,994.57
                                                                    Case #17-50038                                     ($350.00)    2700-000                                                   $163,994.57
05/23/2017           3017   Clerk, U.S. Bankruptcy Court            filing fees for A/P cases                                           *                    $0.00            $1,050.00         $162,944.57
                                                                    Case #17-50039                                     ($350.00)    2700-000                                                   $162,944.57
                                                                    Case #17-50040                                     ($350.00)    2700-000                                                   $162,944.57
                                                                    Case #17-50041                                     ($350.00)    2700-000                                                   $162,944.57
05/23/2017           3018   Clerk, U.S. Bankruptcy Court            filing fees for A/P cases                                           *                    $0.00            $1,050.00         $161,894.57
                                                                    Case #17-50042                                     ($350.00)    2700-000                                                   $161,894.57
                                                                    Case #17-50043                                     ($350.00)    2700-000                                                   $161,894.57
                                                                    Case #17-50118                                     ($350.00)    2700-000                                                   $161,894.57
05/26/2017           (16)   Universal Truckload                     non-insider preference settlement per Order of 05/18/17         1241-000           $5,350.00                     $0.00      $167,244.57
05/26/2017           (16)   C.H. Robbinson Innternational Inc.      non-insider preference settlement per Order of 05/18/17         1241-000          $10,000.00                     $0.00      $177,244.57
05/26/2017           (16)   Phoenix Steel Service, Inc.             non-insider preference settlement per Order of 05/18/17         1241-000           $9,000.00                     $0.00      $186,244.57
05/26/2017           (16)   Superior Steel Supply LLC               non-insider preference settlement per Order of 05/18/17         1241-000           $7,150.00                     $0.00      $193,394.57

                                                                                                                                   SUBTOTALS           $38,650.00                 $5,250.00
                                      Case 15-07401-JJG-7A            Doc 666          Filed 07/29/19              EOD 07/29/19 16:30:58            Pg 10 of 17
                                                                                         FORM 2                                                                    Page No: 7
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       15-07401                                                                                          Trustee Name:                        Randall L. Woodruff
Case Name:                     S&S STEEL SERVICES, INC.                                                                          Bank Name:                           Bank of Texas
Primary Taxpayer ID #:          **-***6723                                                                                       Checking Acct #:                     ******4372
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:
For Period Beginning:          07/01/2018                                                                                        Blanket bond (per case limit):       $1,000,000.00
For Period Ending:             06/30/2019                                                                                        Separate bond (if applicable):


     1                2                           3                                                     4                                              5                    6                 7

Transaction      Check /                     Paid to/                           Description of Transaction                        Uniform           Deposit           Disbursement          Balance
   Date           Ref. #                  Received From                                                                          Tran Code            $                    $


05/26/2017           (16)   Steel Spectrum LLC                         non-insider preference settlement per Order of 05/18/17    1241-000           $1,000.00                    $0.00       $194,394.57
05/26/2017           (16)   West Walker Steel                          non-insider preference settlement per Order of 05/18/17    1241-000           $3,000.00                    $0.00       $197,394.57
05/26/2017           (16)   DuCharme, McMillen & Associates, Inc.      non-insider preference settlement per Order of 05/18/17    1241-000          $28,500.00                    $0.00       $225,894.57
05/26/2017           (16)   Steel Warehouse Company LLC                non-insider preference settlement per Order of 05/18/17    1241-000           $6,757.09                    $0.00       $232,651.66
05/26/2017           (16)   Blue Fin Steel Corporation                 non-insider preference settlement per Order of 05/18/17    1241-000           $6,210.00                    $0.00       $238,861.66
05/26/2017           (16)   Anchor Steel LLC                           non-insider preference settlement per Order of 05/18/17    1241-000           $5,750.00                    $0.00       $244,611.66
05/31/2017                  Bank of Texas                              Account Analysis Fee                                       2600-000                 $0.00                $294.89       $244,316.77
06/06/2017           (16)   wire in                                    settlement proceeds per Order of 5/18/2017                 1241-000          $19,500.00                    $0.00       $263,816.77
                                                                       (ArcelorMittal); actual deposit date = 05/30/2017
06/12/2017           3019   Wells Fargo                                partial payment of super administrative claim per Order    2990-800                 $0.00           $69,176.86         $194,639.91
                                                                       of 5/18/2017
06/15/2017           (16)   Colorado Metals LLC                        non-insider preference settlement per Order of 05/18/17    1241-000          $12,814.76                    $0.00       $207,454.67
06/15/2017           (16)   HMB Steel                                  non-insider preference settlement payment per Order of     1241-000           $9,991.30                    $0.00       $217,445.97
                                                                       05/18/17
06/15/2017           (16)   Eastern Metal Trading Co., Inc.            non-insider preference settlement payment per Order of     1241-000           $2,848.92                    $0.00       $220,294.89
                                                                       05/18/17
06/15/2017           (16)   Venture Steel, Inc.                        non-insider preference settlement payment per Order of     1241-000          $10,600.36                    $0.00       $230,895.25
                                                                       05/18/17
06/15/2017           (16)   KLB Steel LLC                              non-insider preference settlement payment per Order of     1241-000           $8,720.80                    $0.00       $239,616.05
                                                                       05/18/17
06/15/2017           (16)   Meddford Metals                            non-insider preference settlement payment per Order of     1241-000          $11,645.48                    $0.00       $251,261.53
                                                                       05/18/17
06/15/2017           (16)   Steel Specttrum, LLC                       non-insider settlement payment per court order             1241-000           $1,000.00                    $0.00       $252,261.53
06/20/2017           (16)   Nucor Castrip Arkansas, LLC                settlement of preference claim per Order of 6/9/17         1241-000          $67,992.42                    $0.00       $320,253.95
06/24/2017           3020   Wells Fargo                                partial payment of superiority administrative claim per    2990-800                 $0.00           $24,000.00         $296,253.95
                                                                       Order of 6/9/2017
06/30/2017                  Bank of Texas                              Account Analysis Fee                                       2600-000                 $0.00                $441.90       $295,812.05

                                                                                                                                 SUBTOTALS          $196,331.13            $94,355.55
                                   Case 15-07401-JJG-7A                Doc 666           Filed 07/29/19             EOD 07/29/19 16:30:58            Pg 11 of 17
                                                                                           FORM 2                                                                   Page No: 8
                                                                     CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       15-07401                                                                                           Trustee Name:                        Randall L. Woodruff
Case Name:                     S&S STEEL SERVICES, INC.                                                                           Bank Name:                           Bank of Texas
Primary Taxpayer ID #:         **-***6723                                                                                         Checking Acct #:                     ******4372
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:
For Period Beginning:          07/01/2018                                                                                         Blanket bond (per case limit):       $1,000,000.00
For Period Ending:             06/30/2019                                                                                         Separate bond (if applicable):


     1                2                          3                                                       4                                              5                    6                 7

Transaction      Check /                     Paid to/                            Description of Transaction                        Uniform           Deposit           Disbursement          Balance
   Date           Ref. #                  Received From                                                                           Tran Code            $                    $


07/05/2017           3021   Wells Fargo                                 partial payment of superiority administrative claim per    2990-800                 $0.00           $32,032.85         $263,779.20
                                                                        Court order o 06/19/17.
07/13/2017           (16)   Industrial Steel & Fastener Corp.           non-insider preference settlement payment                  1241-000           $1,420.00                    $0.00       $265,199.20
07/13/2017           (16)   Triamerica Steel Resources, LLC             non-insider preference settlement payment                  1241-000          $39,057.77                    $0.00       $304,256.97
07/13/2017           (16)   Bridgeport Capital Services                 non-insider preference settlement payment                  1241-000            $500.00                     $0.00       $304,756.97
07/13/2017           (16)   United States Steel Corporation             non-insider preference settlement payment                  1241-000          $44,226.70                    $0.00       $348,983.67
07/13/2017           (16)   Steel Spectrum LLC                          non-insider preference settlement payment                  1241-000           $1,000.00                    $0.00       $349,983.67
07/13/2017           (16)   State Steel Supply Co.                      non-insider preference settlement payment                  1241-000          $10,141.30                    $0.00       $360,124.97
07/13/2017           (16)   MidWest Materials Steel Service Center      non-insider preference settlement payment                  1241-000           $8,734.11                    $0.00       $368,859.08
07/13/2017           (16)   Odyssey CM Logistics LLC                    non-insider preference settlement payment                  1241-000           $5,000.00                    $0.00       $373,859.08
07/31/2017                  Bank of Texas                               Account Analysis Fee                                       2600-000                 $0.00                $560.57       $373,298.51
08/03/2017           (16)   Wolverine Steel, Inc.                       settlement payment of non-insider preference action        1241-000            $333.37                     $0.00       $373,631.88
08/03/2017           (16)   Wolverine Steel, Inc.                       settlement payment of non-insider preference action        1241-000            $333.33                     $0.00       $373,965.21
08/03/2017           (16)   Steel Spectrum, LLC                         settlement payment of non-insider preference action        1241-000           $1,000.00                    $0.00       $374,965.21
08/03/2017           (16)   Premium Steel Sales, LLC                    settlement payment of non-insider preference action        1241-000          $22,000.00                    $0.00       $396,965.21
08/03/2017           (16)   TMC Transportation, Inc.                    settlement payment of non-insider preference action        1241-000          $11,500.00                    $0.00       $408,465.21
08/03/2017           (16)   Boyd Bros. Transportation, Inc.             settlement payment of non-insider preference action        1241-000           $3,400.00                    $0.00       $411,865.21
08/03/2017           (16)   Worthington Industries, Inc.                settlement payment of non-insider preference action        1241-000          $15,000.00                    $0.00       $426,865.21
08/28/2017           3022   Ice Miller LLP                              interim comp per order of 8/25/2017                        3210-600                 $0.00           $65,863.46         $361,001.75
08/28/2017           3023   Ice Miller LLP                              reimbursement of expenses per order of 08/25/2017          3220-610                 $0.00            $7,200.41         $353,801.34
08/31/2017                  Bank of Texas                               Account Analysis Fee                                       2600-000                 $0.00                $671.75       $353,129.59
09/11/2017                  Pinnacle Bank                               Transfer Funds                                             9999-000                 $0.00          $353,129.59                 $0.00




                                                                                                                                  SUBTOTALS          $163,646.58           $459,458.63
                                    Case 15-07401-JJG-7A            Doc 666      Filed 07/29/19          EOD 07/29/19 16:30:58                   Pg 12 of 17
                                                                                   FORM 2                                                                       Page No: 9
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        15-07401                                                                                      Trustee Name:                        Randall L. Woodruff
Case Name:                      S&S STEEL SERVICES, INC.                                                                      Bank Name:                           Bank of Texas
Primary Taxpayer ID #:          **-***6723                                                                                    Checking Acct #:                     ******4372
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:
For Period Beginning:           07/01/2018                                                                                    Blanket bond (per case limit):       $1,000,000.00
For Period Ending:              06/30/2019                                                                                    Separate bond (if applicable):


    1                2                          3                                                 4                                                   5                  6                 7

Transaction      Check /                     Paid to/                     Description of Transaction                           Uniform           Deposit           Disbursement          Balance
   Date           Ref. #                  Received From                                                                       Tran Code            $                    $



                                                                                   TOTALS:                                                        $647,896.17           $647,896.17                $0.00
                                                                                       Less: Bank transfers/CDs                                         $0.00           $353,129.59
                                                                                   Subtotal                                                       $647,896.17           $294,766.58
                                                                                       Less: Payments to debtors                                        $0.00                 $0.00
                                                                                   Net                                                            $647,896.17           $294,766.58




                     For the period of 07/01/2018 to 06/30/2019                                              For the entire history of the account between 02/24/2016 to 6/30/2019

                     Total Compensable Receipts:                         $0.00                               Total Compensable Receipts:                               $647,896.17
                     Total Non-Compensable Receipts:                     $0.00                               Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                       $0.00                               Total Comp/Non Comp Receipts:                             $647,896.17
                     Total Internal/Transfer Receipts:                   $0.00                               Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                    $0.00                               Total Compensable Disbursements:                          $294,766.58
                     Total Non-Compensable Disbursements:                $0.00                               Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:                  $0.00                               Total Comp/Non Comp Disbursements:                        $294,766.58
                     Total Internal/Transfer Disbursements:              $0.00                               Total Internal/Transfer Disbursements:                    $353,129.59
                                   Case 15-07401-JJG-7A            Doc 666           Filed 07/29/19              EOD 07/29/19 16:30:58           Pg 13 of 17
                                                                                       FORM 2                                                                   Page No: 10
                                                                 CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       15-07401                                                                                      Trustee Name:                         Randall L. Woodruff
Case Name:                     S&S STEEL SERVICES, INC.                                                                      Bank Name:                            Pinnacle Bank
Primary Taxpayer ID #:         **-***6723                                                                                    Checking Acct #:                      ******0013
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                        DDA
For Period Beginning:          07/01/2018                                                                                    Blanket bond (per case limit):        $1,000,000.00
For Period Ending:             06/30/2019                                                                                    Separate bond (if applicable):


     1                2                           3                                                  4                                              5                    6                 7

Transaction      Check /                     Paid to/                        Description of Transaction                       Uniform            Deposit           Disbursement          Balance
   Date           Ref. #                  Received From                                                                      Tran Code             $                    $


09/11/2017                  Bank of Texas                           Transfer Funds                                            9999-000          $353,129.59                     $0.00      $353,129.59
09/20/2017           5001   Wells Fargo                             partial payment of super-priority claim per Order of      2990-800                  $0.00           $36,205.14         $316,924.45
                                                                    8/31/17
09/29/2017           (16)   Barnes & Thornburg, LLP, IOLTA          SETTLEMENT OF NON-INSIDER PREFERENCE                      1241-000            $5,626.00                     $0.00      $322,550.45
09/29/2017           (16)   Olympic Steel                           settlement of non-insider preference claim                1241-000           $22,500.00                     $0.00      $345,050.45
09/29/2017           (16)   Wellington Steel Supply                 settlement of non-insder preference claim                 1241-000           $12,665.00                     $0.00      $357,715.45
09/29/2017           (16)   Steel Spectrum LLC                      settlement of non-insider preference claim                1241-000            $1,000.00                     $0.00      $358,715.45
09/29/2017           (16)   Discount Metals, Inc.                   settlement of non-insider preference claim                1241-000            $9,011.70                     $0.00      $367,727.15
09/29/2017           (16)   Wolverine Steel, Inc.                   settlement of non-insider preference claim                1241-000             $333.33                      $0.00      $368,060.48
09/29/2017           (16)   Morales Group, Inc.                     settlement of non-insider preference claim                1241-000           $11,500.00                     $0.00      $379,560.48
09/29/2017           (16)   Great American Insurance Companies      settlement of non-insider preference claim                1241-000           $19,200.00                     $0.00      $398,760.48
10/03/2017                  Pinnacle Bank                           Pinnacle Analysis                                         2600-000                  $0.00                 $363.96      $398,396.52
10/31/2017           5002   Bose McKinney & Evans LLP               payment of special counsel fee per Order of 10/30/17      3210-600                  $0.00           $18,040.98         $380,355.54
                                                                    (doc 506)
10/31/2017           5003   Bose McKinney & Evans, LLP              payment of special counsel expenses per Order of          3220-610                  $0.00                 $900.60      $379,454.94
                                                                    10/30/17 (doc 506)
11/01/2017           (16)   Steel Spectrum LLC                      PARTIAL PAYMENT OF PREFERENCE                             1241-000            $1,000.00                     $0.00      $380,454.94
                                                                    SETTLEMENT
11/01/2017           (16)   STEEL SPECTRUM                          PARTIAL PAYMENT OF PREFERENCE                             1241-000            $1,000.00                     $0.00      $381,454.94
                                                                    SETTLEMENT
11/01/2017           (16)   WOLVERINE STEEL, INC.                   PARTIAL PAYMENT OF PREFERENCE                             1241-000             $333.33                      $0.00      $381,788.27
                                                                    SETTLEMENT
11/01/2017           (16)   WOLVERINE STEEL, INC.                   PARTIAL PAYMENT OF PREFERENCE                             1241-000             $333.33                      $0.00      $382,121.60
                                                                    SETTLEMENT
11/02/2017                  Pinnacle Bank                           Pinnacle Analysis                                         2600-000                  $0.00                 $638.79      $381,482.81




                                                                                                                             SUBTOTALS           $437,632.28            $56,788.26
                                    Case 15-07401-JJG-7A              Doc 666          Filed 07/29/19               EOD 07/29/19 16:30:58             Pg 14 of 17
                                                                                         FORM 2                                                                      Page No: 11
                                                                    CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        15-07401                                                                                          Trustee Name:                         Randall L. Woodruff
Case Name:                      S&S STEEL SERVICES, INC.                                                                          Bank Name:                            Pinnacle Bank
Primary Taxpayer ID #:          **-***6723                                                                                        Checking Acct #:                      ******0013
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                        DDA
For Period Beginning:           07/01/2018                                                                                        Blanket bond (per case limit):        $1,000,000.00
For Period Ending:              06/30/2019                                                                                        Separate bond (if applicable):


     1                2                          3                                                         4                                             5                    6                 7

Transaction      Check /                      Paid to/                          Description of Transaction                         Uniform            Deposit           Disbursement          Balance
   Date           Ref. #                   Received From                                                                          Tran Code             $                    $


11/06/2017           5004   International Sureties, Ltd.               pro rata allocation of Trustee's Bond per International     2300-000                  $0.00                 $262.49      $381,220.32
                                                                       Sureties, Ltd Invoice dated 11/03/17 for period 11/03/17
                                                                       to 11/03/2018. Bond #016028270
11/13/2017           5005   Marietta Financial Services, Inc.          accountants' fee per Order of 11/13/17 (Doc 515)            3410-000                  $0.00            $4,288.15         $376,932.17
11/13/2017           5006   Marietta Financial Services, Inc.          accountants' reimbursable expenses per Order of             3420-000                  $0.00                 $148.90      $376,783.27
                                                                       11/13/17 (Doc 515)
11/21/2017           (16)   Burt, Blee, Dixon, Sutton & Bloom LLP      non-insider preference settlement                           1241-000            $8,595.98                     $0.00      $385,379.25
11/21/2017           (16)   Ice Miller trust account                   non-insider preference settlement from Russel Metals,       1241-000            $2,500.00                     $0.00      $387,879.25
                                                                       Inc.
11/21/2017           (16)   Allied Steel                               non-insider preference settlement                           1241-000            $1,750.00                     $0.00      $389,629.25
11/21/2017           (16)   Alied Steel Industries, LP                 non-insider preference settlement payment                   1241-000            $1,750.00                     $0.00      $391,379.25
11/21/2017           (16)   Premier Steel LLC                          non-insider preference settlement / deposit reversed due    1241-000          $10,743.26                      $0.00      $402,122.51
                                                                       to check being stale and returned.
11/27/2017           5007   Wells Fargo                                partial payment of super-priority claim per Order of        2990-800                  $0.00           $13,146.60         $388,975.91
                                                                       11/08/17
11/29/2017           (16)   DEP REVERSE: Premier Steel LLC             non-insider preference settlement / deposit reversed due    1241-000          ($10,743.26)                    $0.00      $378,232.65
                                                                       to check being stale and returned.
11/30/2017           5008   UpShot Services LLC                        payment for completion of Transition Services per           6990-000                  $0.00                 $250.00      $377,982.65
                                                                       order of 4/25/16 (doc 258)
12/04/2017           (16)   Premier Steel LLC                          settlement of non-insider preference claim                  1241-000          $10,743.26                      $0.00      $388,725.91
12/04/2017           (16)   Wolverine Steel, Inc.                      payment on non-insider preference settlement                1241-000             $333.33                      $0.00      $389,059.24
12/04/2017           (16)   The Cross Law Firm, P.C. for Lew           settlement of non-insider preference claim                  1241-000            $4,560.00                     $0.00      $393,619.24
                            Thornburg Trucking
12/04/2017                  Pinnacle Bank                              Pinnacle Analysis                                           2600-000                  $0.00                 $609.55      $393,009.69
01/08/2018                  Pinnacle Bank                              Pinnacle Analysis                                           2600-000                  $0.00                 $638.87      $392,370.82
01/11/2018           5009   Wells Fargo                                partial payment of super-priority claim per Order of        2990-800                  $0.00            $2,236.00         $390,134.82
                                                                       01/08/18 (doc 553)

                                                                                                                                  SUBTOTALS            $30,232.57            $23,816.56
                                   Case 15-07401-JJG-7A           Doc 666          Filed 07/29/19              EOD 07/29/19 16:30:58          Pg 15 of 17
                                                                                     FORM 2                                                                  Page No: 12
                                                                CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                       15-07401                                                                                    Trustee Name:                        Randall L. Woodruff
Case Name:                     S&S STEEL SERVICES, INC.                                                                    Bank Name:                           Pinnacle Bank
Primary Taxpayer ID #:          **-***6723                                                                                 Checking Acct #:                     ******0013
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:                       DDA
For Period Beginning:          07/01/2018                                                                                  Blanket bond (per case limit):       $1,000,000.00
For Period Ending:             06/30/2019                                                                                  Separate bond (if applicable):


     1                2                            3                                                   4                                         5                    6                 7

Transaction      Check /                     Paid to/                       Description of Transaction                      Uniform           Deposit           Disbursement          Balance
   Date           Ref. #                  Received From                                                                    Tran Code            $                    $


01/12/2018           (16)   Allied Steel Industries LP             non insider preference settlement                        1241-000           $1,750.00                     $0.00      $391,884.82
01/31/2018           (16)   Wolverine Steel, Inc.                  payment on non-insider preference settlement             1241-000            $333.33                      $0.00      $392,218.15
02/06/2018                  Pinnacle Bank                          Pinnacle Analysis                                        2600-000                 $0.00                 $634.66      $391,583.49
02/07/2018           (16)   Timberlea Steel, Inc.                  settlement of non-insider preference action and paid     1241-000           $8,000.00                     $0.00      $399,583.49
                                                                   thrrough Ice Miller trust acct
02/21/2018           (16)   Allied Steel Industries LP             balance of non-insider preference claim                  1241-000           $2,250.00                     $0.00      $401,833.49
03/05/2018                  Pinnacle Bank                          Pinnacle Analysis                                        2600-000                 $0.00                 $580.24      $401,253.25
03/06/2018           (16)   Wolverine Steeel, Inc.                 payment on non-insider preference claim                  1241-000            $333.33                      $0.00      $401,586.58
03/30/2018                  Pinnacle Bank                          Pinnacle Analysis                                        2600-000                 $0.00                 $648.06      $400,938.52
04/04/2018           (16)   Wolverine Steel, Inc.                  payment of non-insider preference action                 1241-000            $333.33                      $0.00      $401,271.85
04/30/2018                  Pinnacle Bank                          Pinnacle Analysis                                        2600-000                 $0.00                 $626.59      $400,645.26
05/07/2018           (16)   Wolverine Steel, Inc.                  PARTIAL PAYMENT ON PREFERENCE                            1241-000            $333.33                      $0.00      $400,978.59
                                                                   SETTLEMENT
05/14/2018           5010   Marietta Financial Services, Inc.      accountant's fees paid per Order of 05/14/2018 (doc      3410-000                 $0.00            $4,123.95         $396,854.64
                                                                   579)
05/14/2018           5011   Marietta Financial Services, Inc.      reimbursable expenses per Order of 05/14/18 (doc 579)    3420-000                 $0.00                  $74.45      $396,780.19
05/31/2018                  Pinnacle Bank                          Pinnacle Analysis                                        2600-000                 $0.00                 $645.13      $396,135.06
06/01/2018           (16)   Wolverine Steel,Inc.                   payment on non-insider preference settlement             1241-000            $333.33                      $0.00      $396,468.39
06/29/2018                  Pinnacle Bank                          Pinnacle Analysis                                        2600-000                 $0.00                 $619.09      $395,849.30
07/31/2018                  Pinnacle Bank                          Pinnacle Analysis                                        2600-000                 $0.00                 $638.78      $395,210.52
08/31/2018                  Pinnacle Bank                          Pinnacle Analysis                                        2600-000                 $0.00                 $637.75      $394,572.77
09/17/2018           5012   Ice Miller LLP                         Special Counsel fees per Order of 09/14/18 (doc 617)     3210-600                 $0.00           $41,758.82         $352,813.95
09/17/2018           5013   Ice Miller LLP                         Special Counsel expenses per Order of 09/14/18 (doc      3220-610                 $0.00            $4,403.76         $348,410.19
                                                                   617)
09/17/2018           5014   Ice Miller LLP                         General Counsel fees per Order of 09/14/18 (doc 618)     3210-000                 $0.00           $24,910.00         $323,500.19
10/24/2018           5015   Bose McKinney & Evans, LLP             attorney's' fees paid per Order of 10/23/18 (doc 635)    3210-000                 $0.00            $1,640.50         $321,859.69

                                                                                                                           SUBTOTALS           $13,666.65            $83,582.28
                                     Case 15-07401-JJG-7A                Doc 666          Filed 07/29/19              EOD 07/29/19 16:30:58                    Pg 16 of 17
                                                                                            FORM 2                                                                              Page No: 13
                                                                       CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                         15-07401                                                                                                   Trustee Name:                          Randall L. Woodruff
Case Name:                       S&S STEEL SERVICES, INC.                                                                                   Bank Name:                             Pinnacle Bank
Primary Taxpayer ID #:           **-***6723                                                                                                 Checking Acct #:                       ******0013
Co-Debtor Taxpayer ID #:                                                                                                                    Account Title:                         DDA
For Period Beginning:            07/01/2018                                                                                                 Blanket bond (per case limit):         $1,000,000.00
For Period Ending:               06/30/2019                                                                                                 Separate bond (if applicable):


     1                2                           3                                                         4                                                       5                    6                 7

Transaction      Check /                      Paid to/                             Description of Transaction                                Uniform           Deposit             Disbursement          Balance
   Date           Ref. #                   Received From                                                                                    Tran Code            $                      $


11/15/2018           5016    International Sureties, Ltd.                 Blanket bond allocation 11/3/18 to 11/3/19, Bond #                 2300-000                   $0.00                 $101.86      $321,757.83
                                                                          016028270
12/30/2018           5017    Mattingly Burke Cohen & Biederman, LLP       counsel for trustee fees per Order of 12/21/18                     3210-000                   $0.00           $10,915.00         $310,842.83
12/30/2018           5018    Mattingly Burke Cohen & Biederman, LLP       reimbursement of expenses per Order of 12/21/18                    3220-000                   $0.00                  $85.91      $310,756.92
03/21/2019           (16)    IceMiller                                    settlement of preference claim v. Triad Metals                     1241-000           $6,000.00                       $0.00      $316,756.92
05/22/2019           (18)    Southeastern Indiana Health Operations,      health ins premium refund                                          1249-000          $14,484.78                       $0.00      $331,241.70
                             Inc.
05/22/2019           (18)    Southeastern Indiana Health Operations,      health ins premium refund                                          1249-000               $67.25                      $0.00      $331,308.95
                             Inc.
05/29/2019           (17)    Barry G. Sharp Sheree A. Sharp               settlement of insider preference adversary proceeding              1241-000          $50,000.00                       $0.00      $381,308.95

                                                                                             TOTALS:                                                            $552,083.53             $170,774.58         $381,308.95
                                                                                                 Less: Bank transfers/CDs                                       $353,129.59                   $0.00
                                                                                             Subtotal                                                           $198,953.94             $170,774.58
                                                                                                 Less: Payments to debtors                                            $0.00                   $0.00
                                                                                             Net                                                                $198,953.94             $170,774.58




                      For the period of 07/01/2018 to 06/30/2019                                                           For the entire history of the account between 09/11/2017 to 6/30/2019

                      Total Compensable Receipts:                          $70,552.03                                      Total Compensable Receipts:                                 $198,953.94
                      Total Non-Compensable Receipts:                           $0.00                                      Total Non-Compensable Receipts:                                   $0.00
                      Total Comp/Non Comp Receipts:                        $70,552.03                                      Total Comp/Non Comp Receipts:                               $198,953.94
                      Total Internal/Transfer Receipts:                         $0.00                                      Total Internal/Transfer Receipts:                           $353,129.59


                      Total Compensable Disbursements:                     $85,092.38                                      Total Compensable Disbursements:                            $170,774.58
                      Total Non-Compensable Disbursements:                      $0.00                                      Total Non-Compensable Disbursements:                              $0.00
                      Total Comp/Non Comp Disbursements:                   $85,092.38                                      Total Comp/Non Comp Disbursements:                          $170,774.58
                      Total Internal/Transfer Disbursements:                    $0.00                                      Total Internal/Transfer Disbursements:                            $0.00
                                    Case 15-07401-JJG-7A            Doc 666        Filed 07/29/19         EOD 07/29/19 16:30:58                  Pg 17 of 17
                                                                                     FORM 2                                                                    Page No: 14
                                                                  CASH RECEIPTS AND DISBURSEMENTS RECORD


Case No.                        15-07401                                                                                     Trustee Name:                         Randall L. Woodruff
Case Name:                      S&S STEEL SERVICES, INC.                                                                     Bank Name:                            Pinnacle Bank
Primary Taxpayer ID #:          **-***6723                                                                                   Checking Acct #:                      ******0013
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                        DDA
For Period Beginning:           07/01/2018                                                                                   Blanket bond (per case limit):        $1,000,000.00
For Period Ending:              06/30/2019                                                                                   Separate bond (if applicable):


    1                2                           3                                                   4                                               5                   6                 7

Transaction      Check /                     Paid to/                        Description of Transaction                        Uniform           Deposit           Disbursement          Balance
   Date           Ref. #                  Received From                                                                       Tran Code            $                    $


                                                                                                                                                                             NET            ACCOUNT
                                                                                      TOTAL - ALL ACCOUNTS                              NET DEPOSITS                    DISBURSE           BALANCES

                                                                                                                                                $846,850.11           $465,541.16          $381,308.95




                     For the period of 07/01/2018 to 06/30/2019                                              For the entire history of the account between 09/11/2017 to 6/30/2019

                     Total Compensable Receipts:                      $70,552.03                            Total Compensable Receipts:                               $846,850.11
                     Total Non-Compensable Receipts:                       $0.00                            Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                    $70,552.03                            Total Comp/Non Comp Receipts:                             $846,850.11
                     Total Internal/Transfer Receipts:                     $0.00                            Total Internal/Transfer Receipts:                         $353,129.59


                     Total Compensable Disbursements:                 $85,092.38                            Total Compensable Disbursements:                          $465,541.16
                     Total Non-Compensable Disbursements:                  $0.00                            Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:               $85,092.38                            Total Comp/Non Comp Disbursements:                        $465,541.16
                     Total Internal/Transfer Disbursements:                $0.00                            Total Internal/Transfer Disbursements:                    $353,129.59




                                                                                                                                              /s/ RANDALL L. WOODRUFF
                                                                                                                                              RANDALL L. WOODRUFF
